Citation Nr: 0521383	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  00-07 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic fatigue 
syndrome, also claimed as Gulf War Syndrome.

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for osteoarthritis, trapeziometacarpal joint, 
right thumb. 

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for osteoarthritis, trapeziometacarpal joint, 
left thumb.

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for psoriasis.

6.  Entitlement to an evaluation in excess of 30 percent for 
migraine headaches from November 7, 1997, to March 1, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to 
September 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an August 1998 
rating decision of the Department of Veterans Affairs (VA), 
Los Angeles, California regional office (RO), and from 
November 2000 and October 2002 rating decisions of the VA's 
St. Petersburg, Florida, RO.

The veteran, by written statements dated in November 2002 and 
January 2003, requested that a personal hearing be scheduled 
before a member of the Board sitting at the RO.  In a 
statement received in January 2005, the veteran's 
representative reiterated the veteran's request for a hearing 
before the Board at the RO.  There is no indication in the 
record that such a hearing has been scheduled.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting in St. Petersburg, Florida.  The 
veteran and his representative should be 
informed of the date of the hearing.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




